Order, Supreme Court, New York County (Michael D. Stall-man, J.), entered June 19, 2003, which, inter alia, granted defendants’ cross motion to dismiss the amended complaint as *384time-barred, and order, same court and Justice, entered November 13, 2003, which denied plaintiffs motion for renewal, unanimously affirmed, without costs.
Plaintiff sues to recover back pay, pension contributions and other contributions that would have been made on his behalf, as a New York City public school teacher, had he not been terminated and denied line of duty injury status by defendant Board of Education. Inasmuch as plaintiffs claims are fundamentally premised upon the contention that the administrative determinations terminating his employment and denying him line of duty injury status were wrongful, they should have been brought in a proceeding pursuant to CPLR article 78 (see Leon v New York City Employees’ Retirement Sys., 240 AD2d 186 [1997], lv denied 90 NY2d 812 [1997]), and were time-barred, having been brought beyond the applicable four-month statutory period. Finally, plaintiffs submission in support of renewal did not set forth circumstances unknown to him at the time of the original motion and, in any event, was not material to the dispositive issue of whether his claims were time-barred.
Plaintiffs remaining arguments are unavailing. Concur— Nardelli, J.P., Mazzarelli, Saxe, Ellerin and Marlow, JJ.